Citation Nr: 0217867	
Decision Date: 12/10/02    Archive Date: 12/18/02

DOCKET NO.  00-15 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to an acquired psychiatric 
disorder, to include post-traumatic stress disorder 
(PTSD).  

(The issue of entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD, is being 
developed and will be the subject of a later decision).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, associate counsel 


INTRODUCTION

The appellant served on active duty from October 1966 to 
August 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Houston, Texas, 
Department of Veterans Affairs (VA), Regional Office (RO).  

The Board is undertaking additional development on the 
issue of entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it 
is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  After giving the notice and reviewing 
your response to the notice, the Board will prepare a 
separate decision addressing this issue.  

The Board has rephrased the matter on appeal as one of 
entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD.  The appellant is 
not prejudiced by such.  The Board has not dismissed any 
issue and the law and regulations governing whether new 
and material evidence has been submitted to reopen the 
claim are the same, regardless of the specific phraseology 
of the issue.  


FINDINGS OF FACT

1.  In January 1984, the Board denied the appellant's 
claim of entitlement to service connection for a 
psychiatric disorder, to include PTSD.  

2.  Service connection for PTSD and a nervous condition 
was denied in a November 1998 rating decision.  That 
decision is final.  38 U.S.C.A. §§ 5108, 7105 (West 1991& 
Supp. 2001); 38 C.F.R. § 3.156 (2002).

3.  The evidence submitted in support of the petition to 
reopen the claim for service connection for an acquired 
psychiatric disorder, to include PTSD, is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  


CONCLUSIONS OF LAW

1.  The January 1984 decision of the Board denying service 
connection for a psychiatric disorder, to include PTSD, is 
final.  38 U.S.C.A. § 7104(b) (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.160(d), 20.1104 (2002).  

2.  The November 1998 rating decision denying entitlement 
to service connection for PTSD and a nervous condition is 
final.  38 U.S.C.A. §§ 5104; 38 C.F.R. § 3.104(a) (2002).

3.  New and material evidence has presented to reopen a 
claim for an acquired psychiatric disorder, to include 
PTSD.  38 U.S.C.A. § 5108 (West 1991 & Supp. 2001); 38 
C.F.R. § 3.156(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The evidence of record at the time of the November 1998 RO 
decision, included the following:

In January 1984 the Board denied the appellant's claim of 
entitlement to service connection for a psychiatric 
disorder, to include PTSD.  The Board found that the 
appellant did not have a psychiatric disorder during 
service or at service separation.  The decision notes that 
the evidence failed to establish that the appellant had 
PTSD. 

By rating decision dated in August 1984 the RO denied the 
appellant's petition to reopen the claim of entitlement to 
service connection for PTSD and a nervous condition.  The 
decision notes that while the additional evidence 
contained a diagnosis of PTSD, no basis for the diagnosis 
had been provided.  

In November 1998, the RO denied reopening the appellant's 
petition to reopen the claim of entitlement to service 
connection for PTSD and a nervous condition.  The rating 
decision notes that there was no diagnosis of PTSD or a 
nervous condition related to service.  

The evidence added to the record since the prior denial, 
includes the following:

VA treatment records, dated from April 1998 to July 1998, 
reflect diagnoses of major depression-rule out PTSD, and 
major depressive disorder, in April and May 1998, 
respectively.  

VA treatment records, dated from January to February 1999, 
show diagnoses of major depression, recurrent, in partial 
to full remission, rule out delusional disorder, 
persecutory type with grandiose and jealous elements, 
narcissistic personality disorder with antisocial and 
borderline features.  The examiner stated that it was very 
possible that the appellant's condition prior to service, 
to include personality disorder and a history of 
depressive episodes, was aggravated by service.  

VA inpatient treatment records, dated from May to June 
1999, reflect diagnoses of bipolar disorder, PTSD, and 
depression.  

By rating decision dated in August 1999, the RO denied the 
appellant's petition to reopen the claim of entitlement to 
service connection for PTSD and a nervous condition.  The 
decision notes that the additional evidence submitted did 
not show a diagnosis of PTSD.  

Criteria

A claim will be reopened and the former disposition 
reviewed if new and material evidence is presented or 
secured with respect to the claim which has been 
disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  
The U.S. Court of Appeals for Veterans Claims (Court) has 
held that, when "new and material evidence" is presented 
or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

In order to reopen a claim by providing new and material 
evidence, the veteran must submit evidence not previously 
submitted to agency decision makers which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, 
and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (2002).

VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000, (codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, and 5107); 66 Fed. Reg. 45,620 (Aug 29, 
2001) (to be codified as amended at 38 C. F. R. § 3.159 
(2001) (hereafter "VCAA").  The new law includes an 
enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  
VCAA.  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, even though the RO did not have the 
benefit of the explicit provisions of the VCAA, VA's 
duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
VCAA, (U.S.C.A. § 5102 and 5103); 66 Fed. Reg. 45,620 (Aug 
29, 2001) (to be codified as amended at 38 C. F. R. § 
3.159 (2001).  The record shows that the appellant was 
notified in the August 1999 rating decision of the reasons 
and bases for the decision.  He was further notified of 
this information in the January 2000 statement of the case 
and the May 2002 supplemental statement of the case.  The 
Board concludes that the discussions in the August 1999 
rating decision and in the statement and supplemental 
statement of the case, which were all sent to the 
appellant, informed him of the information and evidence 
needed to substantiate the claim.  By letter dated in July 
2002, he was advised of the procedures by which to submit 
additional evidence.  These actions satisfied VA's 
notification requirements.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA, 
(U.S.C.A.§ 5103A); 66 Fed. Reg. 45,620 (Aug 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159 (2001)).  The 
appellant has not identified any available unobtained 
evidence that might aid his claim.  The Board notes that 
the appellant was afforded an opportunity to present 
evidence and argument in support of his claim.  In this 
case, the Board finds that VA has done everything 
reasonably possible to assist the appellant in regard to 
the claim to reopen.  

The Board finds that the duty to assist has been satisfied 
in this instance to the extent necessary to allow for 
reopening the appellant's claim of entitlement to service 
connection for an acquired psychiatric disorder, to 
include PTSD.  Therefore, any deficiencies in the duty to 
assist will not prejudice the appellant in this case.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

The Board notes that VA issued regulations to implement 
the VCAA in August 2001, 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  The amendments were 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(b), which is effective August 29, 2001.  
Except for the amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. 
Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are 
satisfied.  

Analysis

The question to be addressed is whether the appellant has 
submitted new and material evidence sufficient to reopen 
his claim of service connection for an acquired 
psychiatric disorder, to include PTSD.  The Board finds 
that he has done so.

At the time of the prior denial, the evidence of record 
included service medical records, the veteran's claim, 
post-service treatment records, lay statements, and a 
prior Board decision.  In November 1998, the RO determined 
that the evidence failed to show that he had PTSD or a 
nervous condition related to service.  Since that 
determination, the appellant has petitioned to reopen his 
claim.  In view of the reasons for the prior denial, the 
Board finds the additional evidence to be new and 
material.  More specifically, the Board concludes that the 
diagnosis of PTSD in 1999, coupled with the February 1999 
VA opinion to the effect that a psychiatric disorder may 
have been aggravated by service, constitutes new and 
material evidence.  

Based on the reason for the prior denial, the additional 
evidence submitted is new, material, and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  Consequently, the petition to reopen 
the claim of entitlement to service connection for an 
acquired psychiatric condition, to include PTSD, is 
granted, and the claim is reopened.  To that extent only, 
the appeal is granted.  







ORDER

The petition to reopen a claim for service connection for 
an acquired psychiatric disorder, to include PTSD is 
granted.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

